Bank of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 2, 2015

                                       No. 04-15-00371-CV

   Joseph HARRIS and All Other Occupants of 3527 Cameron Springs, San Antonio, Texas
                                       78244,
                                     Appellants

                                                 v.

                                  BANK OF AMERICA, N.A.,
                                         Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                               Trial Court No. 2014CV03915
                        Honorable David J. Rodriguez, Judge Presiding

                                          ORDER
         A copy of appellant’s notice of appeal was filed in this court on June 18, 2015. The clerk
of the court notified the appellant in writing that our records did not reflect that the filing fee in
the amount of $195 was paid. In addition, our record contains no evidence that appellant is
excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is therefore
ORDERED that appellant show cause in writing within fifteen days of the date of this order that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. If appellant fails to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court